Exhibit 10.2

THIRD AMENDMENT

TO

THE PROGRESSIVE CORPORATION

2003 INCENTIVE PLAN

WHEREAS, The Progressive Corporation 2003 Incentive Plan, as heretofore amended
(the “Plan”) is currently in effect; and

WHEREAS, the Board of Directors believes that it is desirable to further amend
the Plan;

NOW, THEREFORE, the Plan is hereby amended as follows:

 

  1. Section 6(d), entitled “Buyout Provisions,” is hereby deleted in its
entirety.

 

  2. Except as expressly modified hereby, the terms of the Plan shall be
unchanged.